 In the Matter of RAYSTEPHENS, INCORPORATED, AND STEPHENS PE-TROLEUIIICOMPANY,EMPLOYERandOIL WORKERS INTERNATIONALUNION,CIO,PETITIONERCase No.16-R-1836.Decided April 16,1947Dudley, Duvall cQ Dudley,byMr. J. B. Dudley,of Oklahoma City,Okla., for the Employer.Mr.Waldo E. Stephens,of Oklahoma City, Okla., for the Em-ployer.Mr. C. M. Massengale,of Tulsa, Okla., for the Petitioner.Mrs. Platonia P. Kaldes,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Okla-homa City, Oklahoma, on November 22, 1946, before Glenn L. Moller,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERRay Stephens, Incorporated, is a Delaware corporation with itsoffice and principal place of business in Oklahoma City, Oklahoma.It is engaged in the production of petroleum and natural gas at certainleases located principally in what is known as the "Cement Area" inOklahoma.Stephens Petroleum Company is likewise a Delawarecorporation using the same office as Ray Stephens, Incorporated.Stephens Petroleum Company is engaged in the production of gasand petroleum at various leases, principally in the "Cement Area"and is also engaged in leasing and developing of petroleum and gasleases.Ray Stephens and Waldo E. Stephens are president and vicepresident, respectively, of both corporations and the operations ofthe corporations are conductedas a singleintegrated unit.We findthat both companies together, hereinafter referred to as the Employer,73 N. L R. B., No.85.431739926-47-vol. 73-29 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstitute a single employer of the employees- herein involved, withinthe meaning of Section 2 (2) of the Act.' The Employersells itsentire output of petroleum from the "Cement Area" leases to theAnderson-Prichard Oil Corporation. From January 1, 1946, throughOctober 1946, Anderson-Prichard purchased and received from theStephens Petroleum Company 373,601 barrels of petroleum and duringthe same period received from Ray Stephens, Incorporated, 86,239.71barrels of petroleum.Petroleum is valued at approximately $1.50 perbarrel.All of the above petroleum purchased by Anderson-Prichardwas received and processed at Anderson-Prichard's refinery at Cyril,Oklahoma, where it was commingled with other crude petroleum pur-chased from the surrounding area.Of the output of the Anderson-Prichard refinery, 46 percent was shipped from the refinery to pointsoutside the State of Oklahoma.-The Employer admits, and we find, that it is engagedin commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Peti-tioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all maintenance and operating em-ployees of the Employer who are employed in the geographical areaknown as the "Cement Area," including the truck driver, but excludingtechnical and clerical employees, the head of the production depart-ment, the roustabout foremen, the shop foreman, the superintendent ofthe compressor plant, the warehouse superintendent, and all othersupervisory employees.The Employer is generally in agreement withthe inclusions or exclusions sought by the Petitioner; however, it ob-jects to confining the unit to the employees of the "Cement Area" andcontends that the unit should embrace all of its employees irrespectiveof the geographic area in which they may be employed.1The two companies admit that both are co-employers of the employees here involved. RAY STEPHENS, INCORPORATED433The Employer holds leases in 9 oil or gas fields. Two of thesefields, known as the "East Cement" and "West Cement" fields andtogether constituting the "Cement Area," produce the bulk of theEmployer's total output and are located in Oklahoma.About 60 ofthe approximately 70 operating and maintenance employees of theEmployer are employed in that area.The remaining employees areemployed at 3 fields located at Jack County, Texas, Zanesville, Ohio,and McNary County, Tennessee.These 3 fields employ 5, 1 and 3employees, respectively.The Employer has no personnel at its 4remaining fields.2The five employees at the Jack County, Texas, fields were trans-ferred from the "Cement Area" fields in connection with develop-,mental operations.These employees perform the same general typeof work, as employees in the "Cement Area" who are similarly classi-fied, and are under the same general supervision. They will betransferred back to the "Cement Area" when the present drilling oper-ations are concluded.Like the other operating and maintenanceemployees, they are paid on an hourly basis.Under these circum-stances, we are of the opinion that their interests, for the purpose ofcollective bargaining, are closely allied to those of the employeespresently located in the "Cement Area."We shall, therefore, includethem in the unit.The one employee located at Zanesville, Ohio, is a salaried, ratherthan hourly-paid employee.He is permanently assigned to that area,has no contact with the "Cement Area" employees, is not subjectto the same supervision as the latter, and apparently has duties of adifferent nature.3We shall exclude him from the unit.The four employees presently located in McNary County, Tennessee,were hired by the Employer at its home office specifically for theirpresent jobs.They are not uncler the same supervision as the "CementArea" employees and the drilling operations in which they are en-gaged require knowledge of a different type of drilling equipmentthan that used in the "Cement Area."While the Employer contem-plates assigning these employees to other jobs when the work they arenow doing is completed, it cannot presently be ascertained whetherthat work will be in the "Cement Area."Upon the foregoing facts,we are of the opinion that their interests, for the purposes of collec-tive bargaining, are not sufficiently similar to those of the "Cement2These four fields are located in Oklahoma and are known as the "Chickasha," "Elgin,""Hoyt," and "Hamburg," fields, respectivelySHe is in general charge of the Employer's interests in the Zanesville field,inwhichcapacity he maintains contact with the Employer's customers,checks the mete, s,reportsthe drilling activity in his area, and performs other related duties in connection with thesupervision of the Employer's leases on the field. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDArea" employees to warrant their inclusion in the same unit withthe latter.We shall, therefore, exclude them from the unit.As hereinabove indicated, the parties are in agreement generallyas to the categories of employees which should be grouped togetherfor bargaining purposes.Neither party, however, expressed anyposition as to the inclusion of a warehouse clerk employed at theEmployer's warehouse located in the "Cement Area."He assists thewarehouse superintendent in keeping inventory of all materials usedin drilling, production, or maintenance operations in the field and inhandling the requisition and material transfer forms.He has fre-quent contact with the operation and maintenance employees.Weshall include him in the Unit .4We find that all operating and maintenance employees of theEmployer in the "Cement Area," including the warehouse clerk, thetruck driver, and all employees temporarily assigned to the JackCounty, Texas, area, but excluding all employees assigned to theMcNary County, Tennessee, and Zanesville, Ohio, areas all technicalemployees, office clerical employees, the head of the production depart-ment, the roustabout foremen, the shop foreman, the superintendentof the compressor plant, the warehouse superintendent, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Ray Stephens, Incorporated, andStephens Petroleum Company, Oklahoma City, Oklahoma, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Sixteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Sections 203.55 and 203.56, of National Labor RelationsBoard Rules and Regulations-Series 4, among the employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-4 SeeMatter of Felmont Corporation,69 N. L. R. B. 868, 871. RAY STEPHENS, INCORPORATED435ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Oil Workers Inter-national Union, CIO, for the purposes of collective bargaining.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.